





CITATION: Glover v. Perron, 2011
      ONCA 472



DATE: 20110621



DOCKET: C52821



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Armstrong and Rouleau JJ.A.



BETWEEN



Richard Glover



Plaintiff (Appellant)



and



Michel Perron



Defendant (Respondent)



Eric R. Williams, for the plaintiff (appellant)



Stephen J. Maddex, for the defendant (respondent)



Heard:  June 20, 2011



On appeal from the judgment of Justice Annis of the Superior
          Court of Justice dated September 27, 2010.



APPEAL BOOK ENDORSEMENT



[1]

Even accepting that the letter of April 1, 2008 constituted a valid
    offer, we do not agree that the appellant accepted that offer.

[2]

The April 4
th
letter indicated an intention to negotiate the
    terms of an agreement.  The draft agreement prepared by the appellants counsel
    and forwarded on April 30
th
underlines the fact that there had not
    been a meeting of minds sufficient to constitute a binding contract.  The draft
    agreement included only a one way release from the respondent to the appellant.

[3]

The response of the respondent made it clear that this was unacceptable.

[4]

As a result, the appeal is dismissed.

[5]

Costs to the respondent in the amount of $15,000, inclusive of
    disbursements and all applicable taxes.


